Citation Nr: 0909539	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-41 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 
1994, for the grant of service connection for PTSD with 
depressive disorder.

2.  Entitlement to a schedular rating in excess of 50 percent 
from August 1, 2005.

3.  Entitlement to a higher initial rating, or ratings, for 
post traumatic stress disorder (PTSD) with depressive 
disorder, prior to August 1, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2008 for further development.  

By way of background the Board notes that service connection 
for PTSD was originally denied by rating decision in January 
1992.  An appeal was not completed from that determination.  
The Veteran filed an application to reopen the claim in 
August 1994.  The RO denied the claim again in October 1995, 
and the Veteran appealed.  The Board upheld the denial in a 
September 1998 decision.  However, by Order dated in March 
2001, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's September 1998 decision.  In a 
May 2003 decision, the Board granted service connection for 
PTSD.  By rating decision in May 2003, the RO assigned a 50 
percent disability rating for PTSD, effective August 29, 1994 
(the date of the reopened claim).  

The RO granted a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) by 
way of a February 2006 rating decision.  An effective date of 
August 1, 2005, was assigned for that rating.  


FINDINGS OF FACT

1.  A VA Form 21-526 received at a VA medical center on 
October 16, 1991, was accepted by the RO as a claim of 
service connection for PTSD.

2.  By rating decision in January 1992, the Veteran's claim 
of service connection for PTSD was denied; the Veteran filed 
a timely notice of disagreement, but failed to complete an 
appeal by filing a timely substantive appeal. 

3.  On August 29, 1994, the Veteran filed a request to reopen 
his claim of service connection for PTSD.  

4.  After development of the evidence, to include receipt of 
military records corroborating claimed stressors, service 
connection for PTSD was subsequently granted.

5.  At the time of the Veteran's initial PTSD claim on 
October 16, 1991, there was a medical diagnosis of PTSD due 
to combat-related stressors. 

6.  The RO assigned an effective date of August 1, 2005, for 
a total rating based on individual unemployability due to 
service-connected disability in major part based on 
impairment from the Veteran's service-connected PTSD which 
rendered the Veteran demonstrably unemployable.


CONCLUSIONS OF LAW

1.  An effective date of October 16, 1991, is warranted for 
the grant of service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008); 
Vigil v. Peake, 22 VetApp. 63 (2008).

2.  The criteria for entitlement to a 100 percent schedular 
disability rating for the Veteran's service-connected PTSD 
were met effective August 1, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective date of Service Connection for PTSD

The first issue before the Board is the propriety of the RO's 
selection of August 29, 1994, as the effective date for the 
grant of service connection for PTSD.  

The Board notes here that the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

In this case, the Veteran originally filed a claim for 
service connection for PTSD in 1991.  It was denied by way of 
a January 1992 rating decision.  Review of that rating 
decision shows that the RO referenced October 16, 1991, as 
the date of the claim.  It appears that the RO denied at 
least in part on the basis of no medical diagnosis of PTSD.  
The Veteran filed a timely notice of disagreement; and the RO 
sent out a statement of the case in February 1993.  The 
Veteran failed to file a timely substantive appeal.  The 
Board notes that the Veteran did send the RO a correspondence 
dated April 1, 1993 (received April 6, 1993) in which he 
stated that he never received the necessary enclosure (the VA 
Form 9) for him to appeal.  The RO then sent the Veteran 
another correspondence (dated August 1993) with a VA Form 9 
enclosed.  The Veteran failed to file this VA Form 9.  
Consequently, the January 1992 RO rating decision became 
final.  38 U.S.C.A. § 7105(c).  

The Veteran then filed a claim to reopen his prior claim for 
service connection.  This claim to reopen was received on 
August 29, 1994.  As more particularly outlined in the 
introduction, the claim of service connection for PTSD was 
eventually granted, and the RO assigned an effective date of 
August 29, 1994 (the date of receipt of the request to reopen 
the previously denied claim).  

Under most circumstances, the date of receipt of a reopened 
claim will be the effective date if the claim is subsequently 
granted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 
the record in the present case shows that the RO's 
development actions in connection with the 1994 request to 
reopen included a request to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for corroboration of 
certain stressors claimed by the Veteran.  Information was 
subsequently received from USASCRUR corroborating certain 
combat-related stressors.  Service connection for PTSD was 
subsequently granted. 

In the November 2005 substantive appeal, the Veteran's 
representative argues that pursuant to 38 C.F.R. § 3.156(c), 
where new and material evidence consists of a supplemental 
report from the service department, the former decision will 
be reconsidered by the adjudicating agency of original 
jurisdiction, and the Veteran may be entitled to a 
retroactive evaluation.  

After considering the Court's holding in Vigil v. Peake, 22 
Vet. App. 63 (2008), the Board agrees with the 
representative's argument that an effective date of October 
16, 1991, is warranted for the grant of service connection 
for PTSD.  The Board believes that the holding in Vigil as it 
pertains to 38 C.F.R. § 3.156(c) is that when service 
department records are first received in connection with a 
claim to reopen a prior final decision, the duty to assist 
the Veteran requires reconsideration of the veteran's claim 
regardless of the prior decision, including the possibility 
of a retroactive evaluation of the disability.  The Board 
views its appellate review as encompassing the determinations 
made by the RO in connection with the 1992 denial of the 
Veteran's initial 1991 claim.  

The Veteran was admitted to the hospital from August 13, 1991 
to September 4, 1991, for what was initially described as an 
acute episode of depression, anxiety, and impulsive suicidal 
ideation.  He reported that he had been under increasing 
stress in his life due to his busy law practice and some 
stressed relationships with his fiancée and other family 
members.  He admitted that he had some residual feelings from 
his combat experiences in Vietnam; but he did not attribute 
his depression to his military experiences alone.  He was 
provisionally diagnosed with major depression, non-psychotic, 
first episode.  

The Veteran was hospitalized again on October 1, 1991 after a 
three week history of increasing depression, loss of control 
of anger, and inappropriate social behavior.  He attributed 
the onset of his symptoms to the movie "Memphis Belle" and 
a scene in which a B-17 is destroyed and the blood from one 
of the bodies lands on the window of another plane.  The 
carnage apparently reminded him of Vietnam and triggered an 
emotional response in which he became more depressed, angry, 
tense, and unable to sleep.  He was provisionally diagnosed 
with major depression, non-psychotic; and Vietnam PTSD.    

The Veteran underwent a VA examination in December 1991.  He 
reported that his military unit came under rocket fire in 
Vietnam, and that three or four of his friends were killed.  
After a thorough examination, the examiner stated that 
"Although this patient dates his mental health difficulties 
to his Vietnam experience, they have a more depressive cast 
then a marked PTSD appearance.  He does have some symptoms 
suggestive of PTSD...His depressive symptoms are much more 
pronounced.  He has a dysthymic disorder, punctuated by 
periods of major depressive episodes.  It is clear that 
difficulties that he has both in the legal profession and 
with his explosive personality, as well as his wife's death 
have complicated and also precipitated his depressive 
episodes."  The Axis I diagnosis was reported as follows:  
"Dysthymic disorder with recurrent major depressive 
episodes.  Mild post traumatic stress symptoms."    

It appears that the RO denied the claim in 1992 based on a 
finding that the evidence did not support a medical diagnosis 
of PTSD.  The Board is unable to agree with the RO's 
interpretation of the medical evidence in that regard.  Both 
the October 1991 and December 1991 examination reports appear 
to list PTSD among the medical diagnoses.  In fact, the 
December 1991 report lists PTSD symptoms as one of the AXIS I 
diagnoses.  Its placement in the report under AXIS I suggests 
that the examiner intended to show a diagnosis of PTSD.  The 
fact that the examiner's may have felt that the veteran's 
symptoms were mild, or that he suffered from other 
psychiatric symptoms due to other non-combat related factors 
as well does not compel the conclusion that he did not also 
suffer from PTSD related to combat.  

Based on the evidence, the Board finds that the evidence 
supports a finding that there was a medical diagnosis of PTSD 
at the time of the Veteran's initial PTSD claim.  A fair 
reading of the pertinent medical reports shows that the PTSD 
was related to combat stressors.  The Board believes that the 
factual situation in the present case is governed by the 
judicial holding in Vigil.  An effective date of October 16, 
1991, for the grant of service connection for PTSD is 
therefore warranted.    

Higher Schedular Rating From August 1, 2005.

The propriety of the disability rating assigned for PTSD is 
also before the Board.  With regard to the period from August 
1, 2005, the Board finds that a 100 percent schedular rating 
is warranted. 

As noted in the introduction, a total disability rating based 
on individual unemployability due to service-connected 
disability was granted by rating decision in February 2006.  
An effective August 1, 2005, was assigned for that rating.  

Although not entirely clear, it appears that the RO's 
determination with regard to the total rating was essentially 
based on evidence of impairment resulting from the Veteran's 
service-connected PTSD.  Although service connection for 
other disabilities has been established, the evidence 
considered as well as the ratings assigned for the other 
service-connected disabilities (diabetes mellitus, 20 
percent; peripheral neuropathy left lower extremity, 10 
percent; peripheral neuropathy right lower extremity, 10 
percent) leads the Board to find that it was essentially the 
Veteran's PTSD which was the basis for the finding that the 
Veteran was unable to obtain or retain gainful employment.  

Turning to the question of the schedular rating to be 
assigned to the PTSD, the Veteran's service-connected PTSD 
has been rated by the RO under the provisions of Diagnostic 
Code 9411.  The Board notes that the pertinent regulations 
governing evaluations of mental disorders were amended, 
effective November 1996.  However, because the Veteran's 
claim originated in 1991, both the criteria in effect at that 
time as well as the current criteria are for consideration.  

Under the pre-November 1996 rating criteria, a 100 percent 
rating was warranted when the disability attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community and there 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R Part 4, Code 9411 
(1995).

The Board notes that the Court has held that the criteria for 
a 100 percent schedular rating under the regulations in 
effect prior to November 7, 1996 provide independent bases 
for assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

In view of the fact that the old criteria for a 100 percent 
rating include being demonstrably unable to obtain 
employment, the Board finds that the underlying finding which 
serves as the basis for the total rating based on individual 
unemployability also warrants a 100 percent schedular rating 
under the old criteria.  In other words, a 100 percent 
schedular rating is warranted effective from August 1, 2005. 


ORDER

Entitlement to an effective date of October 16, 1991, is 
warranted for the grant of service connection for PTSD.  
Entitlement to a schedular rating of 100 percent for PTSD is 
warranted, effective August 1, 2005.  To this extent, the 
appeal is granted, subject to laws and regulations applicable 
to payment of VA monetary benefits. 


REMAND

The present appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection.  Therefore, the severity of the PTSD is to be 
considered during the entire period from the initial 
assignment of the disability rating.  See Fenderson v. West, 
12 Vet.App. 119 (1999).  As a result of the Board's decision 
regarding the effective date for the grant of service 
connection for PTSD, the record must be reviewed and a 
disability rating, or staged ratings, assigned by the RO back 
to the new effective date of October 16, 1991.  

The Board has considered whether it should render an 
appellate decision at this time regarding the rating of 50 
percent assigned for the period August 29, 1994, to August 1, 
2005.  However, to avoid any possibility that a Board 
decision as to that time period might prejudice the Veteran 
with regard to a rating assigned prior to that time, the 
matter of the proper rating (or ratings) to be assigned from 
October 16, 1991, to August 1, 2005, is being deferred 
pending review and appropriate action by the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and determine the appropriate rating, or 
ratings, to be assigned during the period 
from October 16, 1991, to August 1, 2005.  
The RO should consider whether staged 
ratings are appropriate.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

2.  After completion of the above, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


